Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest the tray as set forth by independent claim 16, including the first guide means being arranged for guiding the liquid phase along a first course path that includes at least two partial circular paths arranged concentrically relative to one another, with a second guide means for guiding a temperature control fluid for heat exchange with the liquid phase along a second course path that overlaps the first course path, wherein the temperature control fluid flows along the second course path in at least one of the two partial paths in a direction opposite a flow direction of the liquid phase.  The disclosure of DE 1249846, cited on the IDS and applied within the corresponding PCT application is noted.  However, the ‘846 reference clearly utilizes a spiral guide means on the tray for guiding the liquid and heat exchange fluids along spiraling paths.  Such a spiral guide means cannot mathematically provide a flow course path having concentrically arranged partial circular paths.  As such, the instant claims are clearly distinguished from the teachings of ‘846 reference and other references that rely upon spiral or helical guide means.  Further, the references that do teach concentrically arranged partial circular paths, such as Yount et al ‘419 or Yount et al ‘590, do not disclose the type of heat exchange mechanisms as utilized by the ‘846 reference and therefore, the references are not considered to be properly combinable to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.S.B/
3-21-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776